United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 22, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10102
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

KAREN LEWIS,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 4:03-CR-201-ALL-A
                      --------------------

Before EMILIO M. GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Karen Lewis appeals her conviction of laundering monetary

instruments in violation of 18 U.S.C. § 1956(a)(3).     We affirm.

     Lewis argues that the district court plainly erred in

disallowing the playing of surveillance tapes in favor of

admitting the transcripts.   Lewis has not shown that there was

plain error.   See United States v. Reyes, 300 F.3d 555, 558 (5th

Cir. 2002).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10102
                                -2-

     Lewis complains that the district court plainly erred in

excluding the testimony of a polygraph examiner.   There was no

plain error, as the record indicates that Lewis failed to

establish that the examiner’s testimony was relevant and that

polygraph exams were accepted in the scientific community.      See

United States v. Posado, 57 F.3d 428, 432 (5th Cir. 1995); FED.

R. EVID. 702.

     Lewis next asserts that the district court erred in limiting

the cross-examination of Government witnesses and the time for

closing argument.   Lewis has not shown that these rulings

constituted plain error.   See United States v. Gray, 105 F.3d

956, 963-64 (5th Cir. 1997).

     Lewis asserts that the district court clearly erred in

finding that Lewis participated in the laundering of $520,000 for

sentencing purposes.   Lewis has not shown clear error.   See

United States v. Gillyard, 261 F.3d 506, 510 (5th Cir. 2001).

For the first time in her reply brief, Lewis relies upon Apprendi

v. New Jersey, 530 U.S. 466 (2000) and Blakely v. Washington, 124

S. Ct. 2531 (2004) and argues that the jury, not the district

court, must determine whether she was responsible for laundering

$520,000.   This court will not address the Apprendi argument, as

Lewis did not raise it in her initial appellate brief.    See

Cousin v. Trans Union Corp., 246 F.3d 359, 373 n.22 (5th Cir.

2001).   Although Blakely was not decided at the time Lewis filed

her initial brief on appeal, her argument is foreclosed by this
                            No. 04-10102
                                 -3-

court’s recent opinion in United States v. Pineiro, ___ F.3d ___,

No. 03-30437, 2004 WL 1543170, *1 (5th Cir. July 12, 2004).

     Lewis also argues that her trial counsel was ineffective for

failing to raise objections to the district court rulings

admitting transcripts of surveillance tapes, excluding the

testimony of her expert witness, limiting the cross-examination

of Government witnesses, refusing to continue closing argument,

and limiting the time allowed for closing argument.    We generally

do not resolve claims of ineffective assistance of counsel on

direct appeal because the record is rarely sufficiently

developed.    See United States v. Bounds, 943 F.2d 541, 544 (5th

Cir. 1991).   The record is insufficient for us to consider

Lewis’s claims on direct appeal.    See id.   Accordingly, the

judgment of conviction is AFFIRMED without prejudice to Lewis’s

right to raise her ineffective assistance of counsel claims in a

motion to vacate, set aside, or correct sentence pursuant to 28

U.S.C. § 2255.   We express no view on the merits of such a

motion.